IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0443
                            Filed September 10, 2015

IN THE INTEREST OF T.S.,
      Minor Child,

R.S., Father,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Boone County, James B. Malloy,

District Associate Judge.



      A father appeals from an order terminating his parental rights in a private

termination proceeding under Iowa Code chapter 600A (2013). AFFIRMED.



      Nicolas G. Fontanini of Jordan & Mahoney Law Firm, P.C., Boone, for

appellant.

      Nicole S. Facio of Newbrough Law Firm, L.L.P., Ames, for appellees.

      Lucas J. Richardson of Terrill, Richardson, Hostetter & Madson Law

Offices, Ames, attorney and guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, J.

      A father appeals an order terminating his parental rights to his ten-year old

child, T.S., pursuant to Iowa Code section 600A.8(3)(b) (2013).          The father

argues there is not clear and convincing evidence he abandoned the child. He

also argues there is not clear and convincing evidence the termination of his

parental rights was in T.S.’s best interests.      The mother consented to the

termination of her parental rights, and she has not pursued an appeal.

      We review termination proceedings brought pursuant to Iowa Code

chapter 600A de novo. See In re C.A.V., 787 N.W.2d 96, 99 (Iowa Ct. App.

2010). We are not bound by the district court’s factual findings, but we afford

them weight, particularly findings on the credibility of witnesses. See id. Our

primary concern is the best interests of the child. See id.; see also Iowa Code

§ 600A.1 (“The best interest of the child subject to the proceedings of this

chapter shall be the paramount consideration in interpreting this chapter.”).

      In a private termination proceeding, the petitioners must establish by clear

and convincing evidence the statutory ground or grounds authorizing the

termination of parental rights.   See Iowa Code § 600A.8; In re R.K.B., 572

N.W.2d 600, 601-02 (Iowa 1998). If the statutory ground or grounds are proved,

the petitioners must also prove the termination of parental rights is in the best

interests of the child. See Iowa Code § 600A.1; R.K.B., 572 N.W.2d at 602.

While the best interests of the child is the primary concern of the termination

proceeding, the interests of the parents shall be given due consideration. See

Iowa Code § 600A.1; R.K.B., 572 N.W.2d at 601.
                                        3



      Abandonment of a minor child is one of the grounds for the termination of

parental rights authorized by Iowa Code chapter 600A.            See Iowa Code

§ 600A.8(3). Chapter 600A defines abandonment of a minor child as “reject[ing]

the duties imposed by the parent-child relationship . . ., which may be evinced by

the person, while being able to do so, making no provision or making only a

marginal effort to provide for the support of the child or to communicate with the

child.” Iowa Code § 600A.2(19). Specifically,

             If the child is six months of age or older when the termination
      hearing is held, a parent is deemed to have abandoned the child
      unless the parent maintains substantial and continuous or repeated
      contact with the child as demonstrated by contribution toward
      support of the child of a reasonable amount, according to the
      parent's means, and as demonstrated by any of the following:
                     (1) Visiting the child at least monthly when physically
      and financially able to do so and when not prevented from doing so
      by the person having lawful custody of the child.
                     (2) Regular communication with the child or with the
      person having the care or custody of the child, when physically and
      financially unable to visit the child or when prevented from visiting
      the child by the person having lawful custody of the child.
                     (3) Openly living with the child for a period of six
      months within the one-year period immediately preceding the
      termination of parental rights hearing and during that period openly
      holding himself or herself out to be the parent of the child.

Iowa Code § 600A.8(3)(b).      The petitioners need not establish the father’s

subjective intent to abandon the child. See Iowa Code § 600A.8(3)(c); In re G.A.,

826 N.W.2d 125, 130-31 (Iowa Ct. App. 2012) (recognizing that a parent’s

subjective intent does not preclude a finding of abandonment); In re C.J.F.M.,

No. 10–0166, 2010 WL 3157756, at *2 (Iowa Ct. App. Aug. 11, 2010)

(recognizing the “intention to abandon is no longer a statutory element in the

definitions of Iowa Code chapter 600A”).
                                          4



       On de novo review, we conclude the petitioners established the father has

abandoned the child.       This termination proceeding was initiated by T.S.’s

grandparents, who became T.S.’s guardians after the child was removed from

the mother and adjudicated in need of assistance approximately eight years ago.

The father has not resided with the child since the child was an infant. T.S.’s

father has provided nominal financial support for the child over the years, but he

has not maintained any relationship with T.S. The father last visited with the

child in October 2007 even though the father lived only two blocks away from the

child through the end of 2008. The father now travels to Boone, where the child

resides, every other week for work but has not made arrangements to visit the

child. The father has not contacted the guardians to request visitation with T.S.

or to even inquire about T.S. since 2012. The father claims his prior attempts to

contact T.S. have been rebuffed by T.S.’s guardians. However, the evidence

established these prior attempts occurred only on a handful of occasions when,

by happenstance, the father happened to be in the same public place as T.S.’s

guardians.   The father never followed up with a request for visitation or for

communication with T.S. At trial, the father testified he has no intent to initiate

contact with the child but is waiting for the child to initiate contact when the child

is ready. There is sufficient evidence to establish abandonment. See In re H.L.,

No. 14-1288, 2015 WL 4642424, at *1-2 (Iowa Ct. App. Aug. 5, 2015) (finding

abandonment when father’s only contact with child in seven years was a letter

stating child was eligible for dependent social security disability benefits, which

child applied for and received); In re D.S.P., No. 09-1188, 2010 WL 445690, at
                                            5



*3-4 (Iowa Ct. App. Feb. 10, 2010) (affirming abandonment when father “largely

gave up” trying to contact his child after his initial attempts failed).

        We also conclude the petitioners have established it is in the best interests

of the child to terminate the father’s parental rights. T.S. has been raised by his

grandparents for the last eight years.          It is the only parental relationship he

knows. In contrast, the child has no relationship with the father. The evidence

showed the child and the father were in the same gas station at the same time

two weeks prior to trial in this matter and the child failed to recognize the father.

The father does not even know the child’s grade level. The father acknowledges

the strong relationship between the grandparents and the child and his lack of

any relationship to the child, but he nonetheless contests the termination of his

rights even though he does not wish to resume care of the child or even initiate

contact with the child. The father contends there may be a long-term benefit to

the child in having the chance to build a relationship with the father at some later

date.   We conclude providing stability to the child now is in the child’s best

interests. The guardian ad litem stated T.S. was experiencing anxiety about the

termination proceedings and fears he will be taken away from his grandparents.

T.S.’s grandmother testified the child was experiencing anxiety. The petitioners

have proved by clear and convincing evidence that it is in T.S.’s best interests to

terminate his father’s parental rights.

        We affirm the order terminating the father’s parental rights.

        AFFIRMED.